Citation Nr: 0533677	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  97-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).

(The issue of whether an August 2, 2004, Board of Veterans' 
Appeals) decision, which denied service connection for post-
traumatic stress disorder and compensable evaluations for 
headaches and for a right knee disability, was based on clear 
and unmistakable error is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from September 1971 to January 
1993, to include service in Southwest Asia from December 1990 
to May 1991, during the Persian Gulf War.  He is a recipient 
of the Bronze Star Medal and Meritorious Service Medal.

This case comes before the Board on appeal of a July 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The veteran failed to report for a Travel Board hearing at 
the RO, which was scheduled to be conducted in March 1998.  
He also failed to appear for a local RO hearing scheduled in 
June 1997.  He has not requested that either hearing be 
rescheduled.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing requests had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].

In May 1998, the Board decided some of the issues on appeal 
and remanded the issue appearing on the title page of this 
decision for further evidentiary development.  This case has 
since been returned to the Board for further appellate 
action.

A motion to advance this case on the docket due to financial 
hardship was granted by the Board in November 2005.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran is unable to obtain or maintain any form of 
substantially gainful employment due the combined effects of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a TDIU.  In essence, he contends that 
he is unemployable due to the combined effects of his 
service-connected disabilities.  

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2005). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

Service connection is currently in effect for depression, 
with a 70 percent disability rating assigned, effective from 
February 11, 2005, and a 50 percent rating assigned, 
effective from February 26 1996.  In addition, service 
connection is in effect for hypertension, with a 10 percent 
disability rating assigned.  Service connection is also in 
effect for headaches, bilateral pes planus, retropatellar 
pain syndrome of the right knee, and gastroesophageal reflux 
disease (GERD), each with a noncompensable rating assigned.  

Thus, the veteran satisfies the percentage rating 
requirements of 38 C.F.R. § 4.16(a).  The question that 
remains is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991).

The most recent evidence with respect to unemployability 
comes from a February 2005 VA mental disorders examination.  
This examination was requested by the Board in its August 
2004 remand, and the examiner specifically addressed the 
issue of employability.  The examiner's conclusion was that, 
while the veteran's conditions do not make him unemployable 
in and of themselves, they severely limit his options.  The 
Board presumes that by "conditions" the examiner was 
referring to the veteran's depression, as he did not discuss 
the veteran's other service connected disabilities, except to 
say that the veteran believed his hypertension and headaches 
are indicators of his declining health.  

While occupational impairment is of paramount importance in 
determining entitlement to a TDIU, social impairment must 
also be considered.  The Board takes notice of the fact that 
a certain level of social functioning is an expectation in 
most forms of employment.  In this regard, the Board finds it 
significant that the February 2005 examiner found that the 
impact of the veteran's psychiatric disorder appears to be 
"rather complete" with respect to his social functioning.  
He was noted to have great difficulty getting along well with 
others as a result of his irritability.  Indeed, the examiner 
found that the veteran's primary concern related to 
occupational stress appears not to be his aptitude, but 
rather his inner personal problems.  

Based primarily on the veteran's severe occupational 
impairment and "rather complete" social impairment due to 
his depression, and the additional occupational impairment 
due to his other service connected disabilities, the Board 
finds that the veteran meets the requirements for a TDIU.

With respect to the veteran's other service-connected 
disabilities, while the veteran's headaches are currently 
evaluated as noncompensable, a March 2005 evaluation at the 
Headache Care Center shows that the veteran suffers five to 
six headaches per month, which are accompanied by nausea and 
sensory sensitivity.  The diagnosis was migraine headaches.  
The Board notes that three registered nurses, L.S., B.G., and 
K.M., who formerly worked with the veteran, submitted 
statements in May 2000 to the effect that the veteran 
complained of headaches, and they sent him home many times 
because of these complaints.  The veteran's former 
supervisor, M.K., also submitted a letter to this effect.

With respect to hypertension, the veteran reported in a June 
2004 evaluation that he experiences dizzy spells and pre-
syncopal episodes.  His hypertension has been noted to be 
uncontrolled or poorly controlled in the past.  Indeed, he 
was hospitalized in March 2002 for such an episode, although 
at that time the examiner stated that the etiology was 
unknown.  With respect to the veteran's right knee 
disability, in a May 1999 VA joints examination, the 
veteran's knee was evaluated and the examiner recommended 
that the veteran should not be employed doing anything that 
requires repetitive right knee motion.  

Moreover, the veteran reported in a letter to his congressman 
in April 2004 that the medications he takes for his service-
connected disabilities make him sleepy and light-headed.  
These disabilities clearly contribute to the veteran's 
difficulties with respect to employment, and, although they 
are considered in the combined 70 percent rating, the Board 
notes that they were not addressed by the February 2005 
examiner in his opinion that the veteran's conditions do not 
make him unemployable.  

It is clear that the claimant need not be a total "basket 
case" before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantially gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  Moore, 1 Vet. App. at 
358 citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975).  

With respect to his education and employment history, the 
veteran obtained his bachelors degree since he left service.  
As reported by the February 2005 examiner, his post-service 
employment experience includes working at a substance abuse 
treatment facility while pursuing his degree, and working as 
a substitute teacher after graduation.  In an April 2004 
letter to his congressman, the veteran stated that he left 
his job at the treatment center because he was suffering 
massive headaches that affected his work performance.  As 
reported by the February 2005 examiner, the veteran worked as 
a substitute teacher after graduation; however, this 
employment was ended due to an anxiety attack in 1998.  He 
then worked for the Missouri Department of Corrections for 
four months, but found the job to be too stressful.  He 
reported to his congressman in April 2004 that he began 
having headaches and pain in his knee from walking up and 
down stairs.  The veteran now runs a breeding kennel, and he 
reported at a March 2005 headache evaluation that he 
currently sells, trains, and maintains over 70 dogs.  

The Board has also considered the veteran's Social Security 
Administration (SSA) disability determination.  The veteran 
was found in May 2002 to be disabled for SSA purposes.  
Although SSA determinations regarding unemployability and 
disability are not binding on VA, they may be relevant in VA 
disability determinations.  Pierce v. West, No. 97-7067 (Fed. 
Cir. Mar. 16, 1998) (unpublished decision); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

The veteran was found by SSA to be disabled due to the 
combined effect of all of his disabilities, without respect 
to service connection.  However, the Board finds it 
significant that the veteran was found not to have 
transferable skills to perform other work within his physical 
and mental residual functional capacity, and based on his 
residual functional capacity and vocational factors, there 
are not jobs existing in significant numbers which the 
veteran can perform.  

The Board concludes that the veteran's service-connected 
depression, in conjunction with the combined effects of his 
service-connected headaches, hypertension, GERD and lower 
extremity disorders, are sufficient to preclude the veteran 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
employment background.  Accordingly, entitlement to a TDIU is 
in order.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


